 4:17-cr-03096-RGK-CRZ Doc # 155 Filed: 02/09/21 Page 1 of 1 - Page ID # 476




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:17CR3096

      vs.
                                                            ORDER
RICHARD L. GATHERCOLE,

                  Defendant.


     After careful consideration,

       IT IS ORDERED that the defendant’s motion for copies/to obtain records
(Filing 153) is denied.

     Dated this 9th day of February, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
